STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

LEONEL        GONZALEZ                                                                           NO.        2022     CW     0420

VERSUS


T. H. E.      INSURANCE             COMPANY,
CRESCENT           CITY AMUSEMENTS,
LLC,     AND       OSCAR        PARRA                                                                 JULY        18,     2022




In     Re:          T. H. E.         Insurance             Company,             Crescent               City       Amusements,
                    LLC,        and       Oscar       Parra,          applying             for    supervisory               writs,
                    19th        Judicial             District             Court,           Parish           of    East       Baton
                    Rouge,          No.    699398.




BEFORE:             HOLDRIDGE,             PENZATO,             AND      LANIER,        JJ.


         WRIT        GRANTED.              The       purpose             for        providing            limitations               on

medical            examinations                 under         Louisiana              Code        of     Civil        Procedure
article            1464        is    to        restrict          the        circumstances                   under       which       a

party         may         be        required             to      submit              his      mind          or       body      for
examination,               thus          balancing              considerations                   of     the       sanctity         of

the      body           and     the        right           to     privacy             with            considerations               of

fairness           in     the       judicial         quest       for      truth.           Hogan       v.     Morgan,        2006-
0808 (       La.        App.        1st    Cir.          4/ 26/ 07),           960      So. 2d         1024,       1028,      writ

denied,        2007- 1122 (              La.     9/ 14/ 07),          963      So. 2d       1000.        Nevertheless,              a

physician            conducting                an    Additional                Medical           Opinion          examination

is      allowed            to        inquire             into         the       facts            of      the        underlying
automobile              accident           for       purposes             of    a     reliable              and     meaningful

diagnosis.              Chaisson           v.       Hartford          Ins.       Co.,       549        So. 2d       1297,     1298
 La.     App.       3d     Cir.       1989) &         Simon         v.    Castille,              174     So. 2d      660,     665-
66 (    La.        App.        3d    Cir.       1965).          Accordingly,                the        district           court'    s

March        22,    2022        judgment            is     amended,            such      that         the     AMO    physician
may inquire               from plaintiff the                     facts of the accident                            involved in
the      instant           litigation,                but        may       not       ask         questions           that      are

unnecessary               with       respect          to      the     physical             examination               and     which

tend to bear only on the question of liability.

                                                                 GH

                                                                 AHP
                                                                 WIL




COURT        OF APPEAL,             FIRST       CIRCUIT




             M-    J4

        DEPUTY       CLERK          OF    COURT
               FOR       THE    COURT